DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 28 September 2021, the Request for Continued Examination has been accepted, and the claims have been entered into the current application.  By this amendment, claims 1-25, 27-28, 30-35, & 37-45 have been cancelled, claims 53-55 have been added, and claims 26, 29, 36 & 46-55 are currently pending in the application.  The following rejections are presented to address the newly claimed limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 29, 36, and 46-55 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc.
The disclosure of the prior-filed application, Application Nos. 62/176,670 and 62/262,264, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims are not supported by the provisional applications, therefore, the claims are given their earliest effective filing dates based on the claim limitations being properly disclosed in the prior filed applications as follows:  the subject matter of the claims as best interpreted in light of the section 112 rejections above appears to be disclosed in application 15/055,392 having an effective filing date of 26 February 2016.  Based on the noted earliest effective filing date, the following rejections are presented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 26, 29, 36, 46-51, and 53-54 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by U.S. Patent 10,005,556 issued to Rastgaar Aagaah et al (Rastgaar).
Regarding claim 26, as best interpreted in light of the section 112 rejections above, Rastgaar discloses a method of disabling a target unmanned aerial vehicle using another unmanned aerial vehicle while both are flying, the method comprising the step of: aiming a net launch device mounted on a first unmanned aerial vehicle at a target unmanned aerial vehicle; launching a net from the net launch device at the target unmanned aerial vehicle with the entire body of the net moving away from the net launch device; and further comprising the step of mounting the net launch device in such a way that allows launching the net forward, backward, to either side, up down, and any combination thereof to allow a net launch in any direction (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 29, as best interpreted in light of the section 112 rejections above, Rastgaar discloses a method of disabling a target unmanned aerial vehicle using another unmanned aerial vehicle while both are flying, the method comprising the step of: aiming a net launch device mounted on a first unmanned aerial vehicle that is flying in a forward direction at a target unmanned aerial vehicle located in front of the first unmanned aerial vehicle: launching a net from the net launch device at the target unmanned aerial vehicle with the entire body of the net moving away from the net launch device in a forward direction with respect to the first unmanned aerial vehicle; and further comprising the step of mounting the net launch device in such a way that allows launching the net forward, backward, to either side, up down, and any 
Regarding claim 36, Rastgaar further discloses the step of activating the launching step manually by a remote user (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 46, Rastgaar further discloses the step of launching the net through a remote controlled system (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 47, Rastgaar further discloses the step of launching the net through an autopilot system (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 48, Rastgaar further discloses the step of launching the net through a sensor system (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 49, as best interpreted in light of the section 112 rejections above, Rastgaar discloses a method of disabling a target unmanned aerial vehicle using another unmanned aerial vehicle while both are flying, the method comprising the step of: aiming a net launch device mounted on a first unmanned aerial vehicle that is flying in a forward direction at a target unmanned aerial vehicle located in front of the first unmanned aerial vehicle: launching a net from the net launch device at the target unmanned aerial vehicle with the entire body of the net moving away from the net launch device in a forward direction with respect to the first unmanned aerial vehicle; capturing the target unmanned aerial vehicle with the net; after the target unmanned 
Regarding claim 50, Rastgaar further discloses wherein the net is tethered to the first unmanned aerial vehicle and further comprising the step dragging and lifting the target unmanned aerial vehicle with the first unmanned aerial vehicle from one location to another location (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 51, Rastgaar further discloses the step of releasing the net from the first unmanned aerial vehicle (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 53, as best interpreted in light of the section 112 rejections above, Rastgaar discloses a method of disabling a target unmanned aerial vehicle using another unmanned aerial vehicle while both are flying, the method comprising the step of: aiming a net launch device mounted on a first unmanned aerial vehicle that is flying in a forward direction at a target unmanned aerial vehicle located in front of the first unmanned aerial vehicle: launching a net from the net launch device at the target unmanned aerial vehicle with the entire body of the net moving away from the net launch device in a forward direction with respect to the first unmanned aerial vehicle; wherein the net is tethered to the first unmanned aerial vehicle and further comprising the steps of capturing the target unmanned vehicle with the net and then dragging and 
Regarding claim 54, Rastgaar further discloses wherein the net is tethered to the first unmanned aerial vehicle and further comprising the step of releasing the net from the first unmanned aerial vehicle after the net has been launched.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 52 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastgaar in view of U.S. Patent 9,085,362 issued to Kilian et al (Kilian).
Regarding claim 52, Rastgaar discloses the claimed invention except for an aerodynamic retardation system attached to the net.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rastgaar with the noted teachings of Kilian.  The suggestion/ motivation for doing so would have been to prevent damage to the captured aerial vehicle upon release of the tether.
Regarding claim 55, Rastgaar discloses the claimed invention except for an aerodynamic retardation system attached to the net.
Kilian, a related prior art reference, wherein the step of releasing the net from the first unmanned aerial vehicle further comprises the step of releasing the net with an aerodynamic retardation system attached to the net (603, See at least Figures 6-7C, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rastgaar with the noted teachings of Kilian.  The suggestion/ motivation for doing so would have been to prevent damage to the captured aerial vehicle upon release of the tether.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641